Title: To Thomas Jefferson from Edmund Randolph, 22 December 1808
From: Randolph, Edmund
To: Jefferson, Thomas


                  
                     Sir
                     
                     Richmond December 22 1808.
                  
                  Before the departure of the attorney of this district for Norfolk, I wrote to him, with his permission, a letter intended to be conveyed to the President of the United States, upon the subject of John Moss, who has lately received a sentence of ten stripes, and of imprisonment for four years, for robbing the mail at Petersburg. I know not, whether, in his hurry, he may not have forgotten to support, as he promised, the application for remitting the stripes. As the time for publickly inflicting them approaches and such a mark of infamy must incapacitate Moss, who is not yet of age to become an useful citizen after his liberation, I take the liberty of directly appealing to yourself; knowing, that nothing can be stated to you, which will not readily occur; in favor of so partial a pardon, under the circumstances of his youth, and the respectability of his family.
                  I have the honor Sir, to be with the highest respect yr. mo. ob. serv.
                  
                     Edm: Randolph
                     
                  
               